DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 11/22/21 is acknowledged. Claims 1 and 9 are amended and claim 16 is canceled. Claims 17-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-3, 5, 7, 9 and 13-15 are under examination.

Claim Interpretation
See the discussion set forth under “Claim Interpretation” at pages 3-6 of the Office action mailed 08/24/2021, hereby incorporated.

Objection/Rejections Withdrawn
Note: Any previous objections/rejections to claim 16 are hereby withdrawn in response to Applicant’s cancellation of that claim.


Claim Objections
The objection to claims 1-3, 5, 7, 9 and 13-15 for informalities is withdrawn in response to Applicant’s amendment, which was filed in dark ink capable of being optically captured.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment of claim 9 to recite that it depends from claim 1.

Objection/Rejections Maintained
Claim Objections
The objection to claim 1 for informalities is maintained for reason of record and the following. Claim 1 still recites “wherein device comprises” in the third line from the bottom, which is missing the definite article “the”, thus rendering the claim grammatically awkward.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The objection to claims 1-3, 5, 7, 9 and 13-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained for reasons of record and the following.

Response to Arguments
Applicant argues at pages 6-7 that the specification makes clear that the lower limit of the columns is one column, citing paragraph [0070].

This argument has been fully considered, but is not found persuasive as it does not address the issue raised at p. 7 of the Office action mailed 08/24/2021. Specifically, the issue raised therein concerned the lack of clarity of claim 1 and not the specification. Specifically, claim 1 recites “wherein [the] device comprises at least one column and wherein the first component, the second component and the third component are each disposed in a column,” which is unclear. As previously noted the lower limit of the number of columns is one because the “device comprises at least one column”, however, the next wherein phrase states that “the first component, the second component and the third component are each disposed in a column”, suggesting there may be at least three columns. It is not clear from the added phrase whether the lower limit of columns referred to in claim 1 is one or three. Applicant’s argument does not address the concern that the phrase in the context of the claim wording can reasonably 


Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



The rejection of claims 1-3, 5 and 13-15 under 35 U.S.C. 103 as being unpatentable over Rae et al. (WO 2015/161200) in view of Tebbey (WO 2011/112873), Bansal (PGPUB 20110160636) and Karamanchi et al. (PGPUB 20070104707) is maintained. All references are of record.

The rejection of claims 7 and 9 under 35 U.S.C. 103 as being unpatentable over Rae et al. (WO 2015/161200) in view of Tebbey (WO 2011/112873), Bansal (PGPUB 20110160636) and Karamanchi et al. (PGPUB 20070104707) as applied to claims 1-3, 5 and 13-15 above, and further in view of Wang and Yu (Artificial Cells, Blood Substitutes, and Biotechnology, 2011; 39: 92-97—hereafter “Wang”) is maintained for reasons of record and the following.

The rejection of claims 1-3, 5 and 13-15 under 35 U.S.C. 103 as being unpatentable over Rae et al. (WO 2015/161200—of record) in view of Flieg et al. (WO 2014/079680; published 05/30/2014), Karamanchi et al. (PGPUB 20070104707—of 

The rejection of claims 7 and 9 under 35 U.S.C. 103 as being unpatentable over Rae et al. (WO 2015/161200—of record) in view of Flieg et al. (WO 2014/079680; published 05/30/2014), Karamanchi et al. (PGPUB 20070104707—of record) and Tebbey (WO 2011/112873—of record) as applied to claims 1-3, 5 and 13-15 above, and further in view of Wang and Yu (Artificial Cells, Blood Substitutes, and Biotechnology, 2011; 39: 92-97—hereafter “Wang”) is maintained for reasons of record and the following.

Response to Arguments
At p. 12, Applicant cites MPEP 2143 and the legal standard for obviousness, with which the examiner has not issue.

Applicant argues at pages 13-14 that the supporting reference by Tebbey teaches away from contacting its column, with whole blood. Applicant cites Tebbey at p. 9, line 29 through p. 11, line 12, noting that the system disclosed therein is an immunoapheresis system in which blood is separated into its individual constitutes while returning blood to circulation. Applicant concludes that Tebbey cannot serve as a proper reference under 35 USC 103 because one having ordinary skill in the art would not look to Tebbey’s fractionated, plasma treatment system as comprising components requiring whole blood. 

This argument has been fully considered but is not found persuasive. Tebbey was cited for its teaching that that monoclonal antibodies that bind cytokines are covalently bound to immunosorbent columns (see p. 11, lines 26-29). In addition Tebbey defines immunoapheresis as a method that employs an extracorporeal apparatus that removes proteins from the blood, and in which the binding partners that blood or plasma through the column containing the biologic agent or agents.” Emphasis added by examiner. It is not persuasive that one having ordinary skill in the art would read that sentence and conclude that Tebbey does not contemplate devices or systems that remove inflammatory cytokines from the blood. Regardless of whether an extracorporeal device removes cytokines from blood or plasma, the treatment principle is the same: the removal of cytokines that result in harmful immune responses

Applicant argues at pages 14-16 that the reference by Flieg et al. cannot serve as a proper reference in a rejection under 35 USC 103 because Flieg and colleagues teach that the “particulate material” taught therein “must be 1 µm to 400 µm”, which is distinct from the claimed resins having a particle size of about 1 mm to about 12 mm. Applicant cites the teachings at pages 14-17 of Flieg and colleagues.

This argument has been fully considered, but is not found persuasive. Flieg et al. describe an embodiment in which the particle size diameter of about 400µm because smaller diameters (≤100µm) can result “in an increased flow resistance which leads to a reduce exchange of substances” (see p. 16, lines 23-25). As noted by Applicant, Flieg et al. state that larger diameter particles may be difficult to evenly distribute and may damage hollow fibers (see sentences bridging pages 16-17). Nevertheless, in the context of the disclosure at pages 16-17, Flieg et al. are discussing a preferred embodiment and describing the pros and cons of different particle diameters, packing densities and flow resistance. For instance, Applicant did not include the following in the 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Finally, Flieg et al. were not exclusively relied upon for a teaching of bead size as the primary reference of Rae et al. described bead sizes as falling between 5-2000 µm, the upper limit of which falls within the range recited in amended claim 1.


This argument has been fully considered, but is not found persuasive. As noted by Applicant the affinity ligand taught by taught in Bansal is protein G. The instant specification defines “affinity ligand” at p. 9, paragraph 32 as:
[A]ny compound, e.g., a peptide, polypeptide, nucleic acid, or small molecule, binding to the polypeptide described herein. For example the affinity ligand can include without limitation antibodies, nucleic acids, peptides or polypeptides such as receptors or binding partners for the polypeptide and fragments thereof comprising the binding domains for the syncytiotrophoblast-derived factor.

There is nothing in the claims requiring that an antibody is the only affinity ligand specifically being covalently attached to the resin bead. Further, although Bansal exemplifies a preferred embodiment in which the beads are functionalized with protein G, Bansal also teaches at paragraph [0041]:
The anti-complement antibody binding support structure can include a polymer matrix that has a substantial number of reactive groups, such as aldehyde, hydroxyl, thiol, carboxyl or amino groups, which can be activated for coupling the anti-complement antibody to the supportive structure. A polymer support matrix may include natural carbohydrates, such as agarose, cellulose or dextran or synthetic polymers including polystyrene, polyethersulfone, PVDF, ethylene vinyl alcohol, polycarbonate, polyether, polyether carbonate, regenerated cellulose, cellulose acetate, polylactic acid, nylon, or polyurethane. The physical shape of the matrix can be beads, fibers, tapes, filters.

Bansal still suggests the covalent attachment of antibody to the beads even if covalent attachment of protein G is also contemplated. See paragraph [0046] of Bansal:
In accordance with an aspect of the invention, the extracorporeal device can include a substrate-bound antiproperdin (i.e., anti-P) antibody, which removes properdin from the blood. The blood returning to the patient can be immobilized onto large beads using protein-G coated sepharose B via chemical cross linking. The anti-P conjugated beads can then be incubated with whole human blood, plasma or serum. The anti-P conjugated beads incubated with the whole human blood, plasma, or serum can extract properdin by specific binding on properdin functional site and properdin will be removed from the blood, plasma, or sera. The extracorporeal device allows a sample of blood, plasma and sera to be safely rotated through an extracorporeal circuit with exposed foreign surfaces. (Emphasis added by examiner). 

The definition of “chemical cross-linking” is “intermolecular or intramolecular joining of two or more molecules by a covalent bond”. See the abstract Arora et al. (Curr Protein Pept Sci. 2017;18(9):946-955. doi: 10.2174/1389203717666160724202806), from which the online definition is drawn.

	Applicant argues at pages 19-21 that the abstract by Karamanchi and colleagues would not have been a suitable reference to apply under 35 USC 103 because Karamanchi et al. teach the administration of antibodies, not a device for extracorporeal treatment. Applicant cites Karamanchi et al. at paragraphs [0175]-[0182] and the dictionary definition of administer.

This argument has been fully considered, but is not found persuasive In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The reference by Karamanchi et al. was cited for its teachings that in the treatment of preeclampsia, two such unwanted proteins are soluble endoglin (sEng) and soluble fms-like tyrosine kinase 1 (sFlt-1) because both are elevated in blood serum during preeclampsia (see Figure 28 of Karamanchi and colleagues). This provides evidence 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649